ORIGINAI,                                             11/10/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 20-0005


                                      PR 20-0005                         FILED
                                                                         NOV 1 0 2020
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
IN RE THE MOTION OF MARCUS ROCKWELL                                    Rtatp nf montane)

MORROW FOR ADMISSION TO THE BAR OF                                        ORDER
THE STATE OF MONTANA




      Marcus Rockwell Morrow has filed a motion for admission to the Bar of the State
of Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The
Bar Admissions Administrator ofthe State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Morrow has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Marcus Rockwell Morrow may be sworn in to the practice of law in the
State of Montana. Arrangements for swearing in may be made by contacting the office of
the Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                     `
                     "11
      DATED this    l0 day of November,2020.



                                                   5     Chief Justi
                                                    ire...........
                                                                          .
                                                                         eee.---.,